      Case 19-08467           Doc 32         Filed 08/07/19 Entered 08/07/19 13:43:14        Desc Main
                                               Document     Page 1 of 5
                              UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

  IN RE:
                                                              Case No.: 19-08467
            Joseph M.A. Charles                               Chapter: 13
                                                              Hearing Date: 8/19/19

                                                     Debtor   Judge Jacqueline P. Cox



                                                NOTICE OF MOTION

TO:    Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic
       notice through ECF
       Joseph M.A. Charles, Debtor, 9130 S Marquette Ave, Chicago, IL 60617
       David M Siegel, Attorney for Debtor, 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
       through ECF




           PLEASE TAKE NOTICE that on 8/19/19, at 9:00AM, or as soon thereafter as counsel may be
  heard, I shall appear before the Honorable Judge Jacqueline P. Cox, Bankruptcy Judge, in the courtroom
  usually occupied by him/her at the Everett McKinley Dirksen Building, 219 South Dearborn, Chicago,
  Illinois, room 680, or before any other Bankruptcy Judge who may be sitting in his/her place and stead,
  and shall then and there present this Motion of the undersigned, a copy of which is attached hereto and
  herewith served upon you, and shall pray for the entry of an Order in compliance therewith, at which time
  you may appear if you so desire.

                                                 PROOF OF SERVICE

           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on August 7, 2019 and as to the debtor by causing same to be mailed in a properly addressed
  envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM
  on August 7, 2019.

                                                                     /s/ Brenda Likavec
                                                                       Attorney for Movant

  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Brenda Ann Likavec ARDC#6330036
  Karl V. Meyer ARDC#6220397
  Grant W. Simmons ARDC#6330446
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  C&A FILE (14-18-00777)

  NOTE: This law firm is a debt collector.
  Case 19-08467             Doc 32         Filed 08/07/19 Entered 08/07/19 13:43:14      Desc Main
                                             Document     Page 2 of 5


                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on August 7, 2019 and as to the debtor by causing same to be
mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on August 7, 2019.

  Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic notice
  through ECF
  Joseph M.A. Charles, Debtor, 9130 S Marquette Ave, Chicago, IL 60617
  David M Siegel, Attorney for Debtor, 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
  through ECF



                                                                 /s/ Brenda Likavec
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-18-00777)

NOTE: This law firm is a debt collector.
  Case 19-08467       Doc 32     Filed 08/07/19 Entered 08/07/19 13:43:14           Desc Main
                                   Document     Page 3 of 5


                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:
                                                     Case No.: 19-08467
        Joseph M.A. Charles                          Chapter: 13
                                                     Hearing Date: 8/19/19

                                            Debtor   Judge Jacqueline P. Cox


                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY



       NOW COMES U.S. BANK NATIONAL ASSOCIATION, as Trustee for Structured
Asset Securities Corporation Mortgage Pass-Through Certificates, Series 2007-BC4, (hereinafter
"Movant"), by and through its attorneys, Codilis & Associates, P.C., and moves this Honorable
Court pursuant to 11 U.S.C. §362(d) for an Order granting Movant relief from the automatic stay
and in support thereof states as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 9130 S Marquette Ave, Chicago, IL 60617;


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor’s filing of this petition on 3/25/19;


       4.      The Chapter 13 plan herein provides for the cure of the default of said mortgage
and maintenance of current payments during the pendency of the proceeding;


       5.      Pursuant to the plan, Debtor is to disburse the current monthly mortgage
payments directly to Movant beginning with the first payment due after the filing of the Chapter
13 Bankruptcy (subject to periodic adjustment due to change in escrow);
  Case 19-08467         Doc 32     Filed 08/07/19 Entered 08/07/19 13:43:14          Desc Main
                                     Document     Page 4 of 5


       6.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:


                   a)    As of 07/16/2019, the Debtor is past due for the 4/1/19 payment, and all
                         amounts coming due since that date. Any payments received after this
                         date may not be reflected in this default;


                   b)    As of 07/16/2019, the total post-petition default through and including
                         7/1/19, is $2,184.60. Any payments received after this date may not be
                         reflected in this default;


                   c)    On 08/01/2019, the default increased, and will continue to increase as
                         additional amounts become due;


       7.      Said failure to make post-petition mortgage payments is sufficient grounds for
relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


       8.      This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order;


       9.       Movant has incurred attorney fees and/or costs in connection with this
bankruptcy proceeding:
                   $850.00       for Preparation of Notice and Motion for Relief from the
                   Automatic Stay, and prosecution of same
                   $181.00       for Court filing fee


       10.     PHH Mortgage Corporation services the underlying mortgage loan and note for
the property referenced in this Motion for Relief for U.S. BANK NATIONAL ASSOCIATION,
as Trustee for Structured Asset Securities Corporation Mortgage Pass-Through Certificates,
Series 2007-BC4 (the noteholder) and is entitled to proceed accordingly. Should the Automatic
Stay be lifted and/or set aside by Order of this Court or if this case is dismissed or if the debtor
  Case 19-08467             Doc 32         Filed 08/07/19 Entered 08/07/19 13:43:14        Desc Main
                                             Document     Page 5 of 5


obtains a discharge and a foreclosure action is commenced or recommenced, said foreclosure
action will be conducted in the name of U.S. BANK NATIONAL ASSOCIATION, as Trustee
for Structured Asset Securities Corporation Mortgage Pass-Through Certificates, Series 2007-
BC4 (the noteholder). U.S. BANK NATIONAL ASSOCIATION, as Trustee for Structured
Asset Securities Corporation Mortgage Pass-Through Certificates, Series 2007-BC4 (the
noteholder) has the right to foreclose because:             Noteholder is the original mortgagee or
beneficiary or assignee of the security instrument for the referenced loan. Noteholder directly or
through an agent has possession of the promissory note and the promissory note is either made
payable to Noteholder or has been duly endorsed.


         WHEREFORE, U.S. BANK NATIONAL ASSOCIATION, as Trustee for Structured
Asset Securities Corporation Mortgage Pass-Through Certificates, Series 2007-BC4 prays this
Court enter an Order pursuant to 11 U.S.C. Section 362(d) modifying the automatic stay as to
Movant, allowing the fees and costs described herein to be added to the indebtedness pursuant to
the terms of the note and mortgage, and for such other and further relief as this Court may deem
just and proper.
         Dated this August 7, 2019.
                                                              Respectfully Submitted,

                                                              Codilis & Associates, P.C.


                                                              By: /s/ Brenda Likavec

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Karl V. Meyer ARDC#6220397
                                                              Grant W. Simmons ARDC#6330446
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              C&A FILE (14-18-00777)

NOTE: This law firm is a debt collector.
